Citation Nr: 1758313	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include bilateral tibiotalar osteoarthritis. 

2.  Entitlement to service connection for a bilateral foot disability, to include degenerative arthritis, claimed as stress fractures of the calcaneus of the feet. 


REPRESENTATION

Veteran represented by:	Harry Binder, attorney


WITNESSES AT HEARING ON APPEAL

Veteran and friend





ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a Travel Board hearing at the RO in August 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case has been before the Board previously in April 2014, January 2015, and December 2015.  At those times the Board remanded the case for further development.  After the development requested in the December 2015 remand was completed, the RO issued a supplemental statement of the case (SSOC), and the case is properly before the Board, once again.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disability, to include bilateral tibiotalar osteoarthritis, was not shown in service or manifest to a compensable degree within the first post-service year, was not shown for many years following service, and is not etiologically related to an event, disease, or injury of service origin. 


2.  The Veteran's bilateral foot disability, to include degenerative arthritis, was not shown in service or manifest to a compensable degree within the first post-service year, was not shown for many years following service, and is not etiologically related to an event, disease, or injury of service origin..


CONCLUSIONS OF LAW

1.  The Veteran's bilateral ankle disability, to include bilateral tibiotalar osteoarthritis, was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).

2.  The Veteran's bilateral foot disability, to include degenerative arthritis, was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Stegall Considerations

The Veteran's claim was remanded in December 2015 to obtain an updated medical opinions due to the addition of new treatment records.  Upon remand an addendum opinions were obtained.  The opinions are thorough, supported by the record, and answer the questions posed.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities including arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2017).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Bilateral Ankle Disability

The Veteran has claimed that his current bilateral ankle disability is related to his military service.  Specifically, he has indicated that he believes his current condition is related to an injury he was treated for in in July 1969.  

The medical evidence has established the first two Hickson elements with regard to the Veteran's bilateral ankle disability.  The Veteran has a current disability of bilateral tibiotalar osteoarthritis.  Additionally, the Veteran's treatment records indicate that was treated for a mild left ankle injury in July 1969, while in service.  Thus, the remaining element that must be present is a causal nexus between the in-service incident and the current disability.  

While the Veteran has provided his own opinion that his condition is related, the Veteran is not competent to draw such an opinion.  The record does not show that he has specialized medical training or experience that would provide him the expertise to provide a medical opinion.  However, the Veteran has provided medical nexus opinions from his treating physicians, who are competent to draw such conclusions. 

In January 2009, Dr. Carlini, wrote a letter opining that the Veteran's current ankle disability was related to a service-connected disability.  Dr. Carlini did not indicate a review of the Veteran's service records or any medical records related to the in-service incident.  Further, Dr. Carlini did not mention or indicate any consideration of a 1976 motor vehicle that the Veteran reported resulted in bilateral ankle fractures.  Finally, the opinion does not provide a supportive rationale for the conclusions drawn.  Because this opinion is not supported by a rationale and neglects to mention an intervening accident relevant to the claimed injury, it is of little probative value.  

A Dr. Castrence provided two letters opining that the Veteran's current ankle disability was related to his military service.  In the second letter, Dr. Castrence did indicate that he had reviewed the Veteran's service records before coming to his conclusion. However, Dr. Castrence does not provide a supportive medical rationale for his opinion and neglects to mention or indicate any consideration of the 1976 motor vehicle accident the Veteran reports resulted in bilateral ankle fractures.  Because these opinions are not supported by a rationale and neglect to mention an intervening accident relevant to the claimed injury, they are of little probative value.  

In April 2009, VA obtained a medical opinion from a Dr. King.  This opinion neglected to discuss the Veteran's ankle disability and is of no probative value. 

In April 2014, VA obtained another medical opinion from a Dr. Broadhurst.  This opinion stated it was less likely than not that the Veteran's current ankle disability was related to his military service.  The opinion provided, however, does not provide a supportive rationale.  Thus, it is of little probative value. 

In April 2017, VA obtained another medical opinion from a Dr. Dubiel.  Dr. Dubiel reviewed the Veteran's entire claims records, noting the important events in her report.  Additionally, Dr. Dubiel provided an analysis of the opinions by Dr. Carlini and Dr. Castrence.  Dr. Dubiel concluded it was less likely than not that the Veteran's current bilateral ankle disability was related to his military service.  She stated that the injury in service was acute and only in relation to the left ankle.  She noted, correctly, that there were no other reports of ankle problems in the service records, including upon discharge.  She further noted that the Veteran's service treatment records indicated that he had in-service calcaneal stress fractures, and concluded they were not likely related to his current ankle disability as they were at a different location than where the current osteoarthritis occurs.  Further, Dr. Dubiel notes that post-service, the Veteran was in a motor vehicle accident that resulted in fractures in the Veteran's ankles.  This incident, Dr. Dubiel, concludes was more likely the cause of the Veteran's current disability.  Given the thoroughness of Dr. Dubiel's opinion, accompanying supportive rationale, and consistency with the records, the opinion is of substantive probative value.  

Therefore, although there are positive nexus opinions in the record, the preponderance of the competent and credible evidence is against finding the Veteran's current bilateral ankle disability is related to his military service.  

The Board further notes that it considered whether the Veteran's condition could be considered under the chronic diseases regulations.  However, the record does not indicate that the Veteran's condition manifested in service, manifested to a compensable level within a year of service, or demonstrated a continuity of symptomatology since service.  The medical records indicate his symptoms did not begin until many years after his service.  The Board notes the Veteran has stated that his pain has been present since service, however, at the time of his separation he denied pain in his ankles.  Since the statements at the time of discharge are more contemporaneous, the Board finds they are more probative.  Further, the ankle pain in service was noted as being acute by Dr. Dubiel, and a diagnosis of arthritis in the ankles was not present until 1995.  Therefore, the weight of the evidence is against finding presumptive service connection based on a chronic disease regulations. 

Thus, as the preponderance of the evidence is against the claim, service connection for a bilateral ankle disability, to include bilateral tibiotalar osteoarthritis, is not warranted.  

Bilateral Foot Disability

Here the Veteran has claimed that he has a bilateral foot disability that is secondary to his military service.  He has pointed to bilateral stress fracture of the calcaneus of the feet as the source of this disability. 

The record establishes the first two Hickson elements.  The record indicates a current disability of degenerative arthritis of the feet.  Additionally, the Veteran's service records indicate the Veteran had stress fractures of the bilateral calcaneus of the feet, while in service.  Therefore, the only remaining element necessary to find service connection is a causal nexus between the two. 

As discussed above, the Veteran is not competent to provide a medical opinion regarding the medical etiology of his condition because he lacks the necessary training and experience.  While the Veteran's treating physicians provided opinions regarding his ankle condition, they did not address the Veteran's degenerative arthritis of the feet.  Thus, VA sought a medical opinion on this matter. 

In April 2009, VA obtained the opinion of Dr. King, who stated it was less likely than not that the Veteran's bilateral foot disability resulted from his military service.  Dr. King noted that the Veteran's current condition was likely the result of a traumatic accident like the 1976, post-service accident the Veteran had noted at the examination.  Dr. King did not make mention of significant medical records that were present in the Veteran's claims file, indicating that the review of the record may have been incomplete.  Thus the opinion has limited probative value.  

In April 2017, VA obtained the opinion of Dr. Dubiel.  Dr. Dubiel's report indicates a thorough review of the Veteran's record.  She concluded that the Veteran's bilateral foot disability is less likely than not related to the Veteran's medical service.  Dr. Dubiel noted the Veteran's diagnosis of bilateral calcaneal stress fractures, but noted that the Veteran reported no symptoms relating to his feet at the time of his discharge.  Further, in 2009, x-rays showed no residual effects or deformities from that event.  Dr. Dubiel noted it was "improbable" that stress fractures that healed without a trace would result in the currently claimed disability.  She also noted that the location of the stress fractures, in the hind foot, would be unlikely to result in or predispose the Veteran to the current condition, which is located in the forefoot area.  This opinion is thorough and complete with a supportive rationale.  Further, it is consistent with the record.  Thus, it is afford substantial probative value. 

Therefore, the preponderance of the evidence is against establishing a positive medical nexus between he Veteran's military service and his current bilateral foot disability.  

The Board further notes that it considered whether the Veteran's condition could be considered under the chronic diseases regulations.  However, the record does not establish that the Veteran's condition manifested in service, manifested to a compensable level within a year of service, or demonstrated a continuity of symptomatology since service.  The medical records indicate his symptoms did not begin until many years after his service.  The Board notes the Veteran has stated that his pain has been present since service, however, at the time of his separation he denied pain in his feet.  Since the statements at the time of discharge are more contemporaneous, the Board finds they are more probative.  Further, the complete healing of the stress fracture as noted by Dr. Dubiel would be inconsistent with such a report of pain.  Therefore, the weight of the evidence is against finding presumptive service connection based on chronic disease regulations. 

Thus, as the preponderance of the evidence is against the claim, service connection for a bilateral foot disability, to include degenerative arthritis, is not warranted.  

	(CONTINUED ON NEXT PAGE)














ORDER

Entitlement to service connection for a bilateral ankle disability, to include bilateral tibiotalar osteoarthritis, is denied. 

Entitlement to service connection for a bilateral foot disability, claimed as stress fractures of the calcaneus of the feet, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


